DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 December 2019 is being considered by the examiner.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavrova (US Publication Number 20110277783).
In regards to Claim 1, Lavrova teaches a dental floss (Lavrova [0021], Figure 1a-1d floss 10A-10D) containing a multifilament (Lavrova [0054], Figure 16a filaments light or dark strands), wherein the dental floss is a flat braided cord (Lavrova [0054], Figure 16a braids of filaments light and dark strands). It is interpreted by the examiner that a “flat braid” is a type of “multi-looped” manner and other flat patterns of braids can be found in Lavrova Figures 1a/1b/1c/1d.
In regards to Claim 4, Lavrova teaches a dental floss wherein a gap (Lavrova [0063], “inserting thereof into spaces generally inaccessible for conventional flosses due to the proximity of adjoining teeth”) through which the dental floss can pass is 0.01 to 0.1 mm (Lavrova [0055 
In regards to Claim 5, Lavrova teaches a dental floss wherein the braided cord contains a monofilament (Lavrova [0052, 0054, and 0055], Figure 16 dark strand) as a constituent fiber together with the multifilament (Lavrova [0052-0055], Figure 16 light strands).
In regards to Claim 6, Lavrova teaches a dental floss wherein the monofilament (Lavrova [0052, 0054, and 0055], Figure 16 dark strand) is a multifilament connected thread (Lavrova [0052-0055]).
In regards to Claim 8, Lavrova teaches a dental floss wherein the dental floss is wound on a spool (Lavrova [0069], Figure 2 spool 12) or held on a dental floss holder.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavrova (US Publication Number 20110277783) and further in view of Bible (US Publication Number 5692530). 
In regards to Claim 2, Lavrova teaches a flat braided cord (Lavrova [0052], Figure 16a braids of filaments light and dark strands) and the resulting “improved abrasive cleaning action” and insertion of floss into “generally inaccessible” areas. Lavrova is silent to the exact number of threads that will constituted the braided cord. Bible is in the same field of endeavor and teaches the number of threads constituting the flat braided cord is 6 to 33 (Bible [Col 4], “1 to 50 strands”). According to Bible, braiding increases tensile strength and cleaning properties of floss. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the dental floss as taught by Lavrova with the number of threads constituting the flat braided cord is 6 to 33 (Bible [Col 4], “1 to 50 strands”) as taught by Bible since such a modification would provide the predictable result of improving the tensile strength and cleaning properties of the floss.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavrova (US Publication Number 20110277783) and further in view of Matsumoto (US Publication Number 20160262352).
In regards to Claim 3, Lavrova teaches a dental floss wherein it has a width (Lavrova [0053 and 0056], Figure 16 width w). Lavrova is silent to the width of 0.5 to 4.0 mm. Matsumoto is in the same field of endeavor and teaches the dental floss has a width of 0.5 to 4.0 mm (Matsumoto [0033], “0.3 to 4.0 mm”, Figure 1B diameter d). According to Matsumoto, when the width of the floss is less than 0.3 mm, there is a chance that the monofilament will rupture and, when the width of the floss exceeds 4.0 mm, it is hard to produce a dental care product. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the dental floss as taught by Lavrova with the width of 0.5 to 4.0 mm (Matsumoto [0033], “0.3 to 4.0 mm”, Figure 1B diameter d) as taught by Matsumoto since such a modification would provide the predictable result of ensuring that the floss would not break while being easy to produce.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavrova (US Publication Number 20110277783) and further in view of Kinugasa (US Publication Number 20160326675)
In regards to Claim 7, Lavrova teaches a braided cord (Lavrova [0054], Figure 16a braids of filaments light and dark strands). Lavrova is silent to the cord composing of a multifilament false twisted thread, or containing a multifilament false twisted thread. Kinugasa is an analogous art to the application in the field of making false twisted threads and teaches the multifilament false twisted thread (Kinugasa [0040], Figure 2 and 3), or contains a multifilament false twisted thread (Kinugasa [0041]). According to Kinugasa, false twist processing is among the processing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JIA-NING LO whose telephone number is (571)272-7628. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 






/Matthew J Lo/            Examiner, Art Unit 3772/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772